                        1      Roman Otkupman (State Bar No. 249423)
                               Meghan Maertz (State Bar No. 276976)
                        2      OTKUPMAN LAW FIRM, A LAW CORPORATION
                               28632 Roadside Dr., Suite 203
                        3      Agoura Hills, CA 91301
                               Tel. (818) 293-5623
                        4      Fax (818) 850-1310
                               Roman@OLFLA.com
                        5      Mehgan@OLFLA.com

                        6      Attorneys for Plaintiff
                               NATHAN TODD DAVIS
                        7
                               LITTLER MENDELSON, P.C.
                        8      BENJAMIN L. WEBSTER, Bar No. 132230
                               bwebster@littler.com
                        9      JOHN H. ADAMS, JR., Bar No. 253341
                               jhadams@littler.com
                     10        500 Capitol Mall
                               Suite 2000
                     11        Sacramento, CA 95814
                               Telephone: 916.830.7200
                     12        Facsimile: 916.561.0828

                     13        Attorneys for Defendant
                               WELLS FARGO BANK, NATIONAL
                     14        ASSOCIATION

                     15
                                                             UNITED STATES DISTRICT COURT
                     16
                                                             EASTERN DISTRICT OF CALIFORNIA
                     17

                     18
                               NATHAN TODD DAVIS,                         Case No. 2:17-CV-01400-MCE-KJN
                     19
                                                Plaintiff,                STIPULATION AND ORDER TO EXTEND
                     20                                                   DISPOSITIVE MOTION DEADLINE
                               v.
                     21
                               WELLS FARGO BANK, NATIONAL
                     22        ASSOCIATION, a South Dakota
                               Corporation, and DOES 1 through 100,
                     23        inclusive,
                     24                         Defendants.
                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000          STIPULATION AND ORDER TO EXTEND
     Sacram ento, CA 95814
         916.830.7200          DISPOSITIVE MOTION DEADLINE                              CASE NO. 2:17-CV-01400-MCE-KJN
                        1                      Plaintiff NATHAN TODD DAVIS and Defendant WELLS FARGO BANK,

                        2      NATIONAL ASSOCIATION, (collectively, “the Parties”), by and through their respective counsel of

                        3      record, hereby stipulate to extend the September 3, 2019, deadline for filing dispositive motions by 90

                        4      days, until December 2, 2019. In support of this stipulation, the parties offer the following:

                        5                      1.     The Parties are set to mediate this matter through private mediation with

                        6      Cynthia Remmers prior to trial. This mediation is scheduled for August 22, 2019;

                        7                      2.     The Parties have put on hold all work on dispositive motions in order to

                        8      facilitate meaningful mediation in a good-faith attempt to resolve this matter without further litigation,

                        9      necessitating additional time to file such motions if the mediation and settlement efforts are

                     10        unsuccessful;

                     11                        3.     In the event the Parties do not resolve this matter at mediation, additional time

                     12        after mediation to continue negotiations may allow the Parties to reach a settlement, necessitating

                     13        additional time to file such motions if the mediation and settlement efforts are initially unsuccessful.

                     14                        THEREFORE, subject to the approval of this Court, it is hereby stipulated and agreed

                     15        that the deadline for filing dispositive motions be extended by 90 days, making the new deadline

                     16        December 2, 2019.

                     17

                     18                        IT IS SO STIPULATED.

                     19          Dated:         August 21, 2019
                                 ?
                     20
                                                                                  /s/ Meghan Maertz (as authorized on 8/21/19)
                     21                                                           Roman Otkupman, (State Bar No. 249423)
                                                                                  Meghan Maertz (State Bar No. 276976)
                     22                                                           OTKUPMAN LAW FIRM
                                                                                  Attorneys for Plaintiff
                     23                                                           NATHAN TODD DAVIS
                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000          STIPULATION AND ORDER TO EXTEND                   2.
     Sacram ento, CA 95814
         916.830.7200          DISPOSITIVE MOTION DEADLINE                                           CASE NO. 2:17-CV-01400-MCE-KJN
                        1      Dated: August 21, 2019            LITTLER MENDELSON, P.C.

                        2

                        3                                        By: /s/ John H. Adams, Jr.
                                                                    BENJAMIN L. WEBSTER
                        4                                           JOHN H. ADAMS, JR.
                                                                    Attorneys for Defendant
                        5                                           WELLS FARGO BANK, NATIONAL
                                                                    ASSOCIATION
                        6

                        7

                        8
                                            IT IS SO ORDERED.
                        9

                     10        Dated: August 28, 2019
                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000          STIPULATION AND ORDER TO EXTEND     3.
     Sacram ento, CA 95814
         916.830.7200          DISPOSITIVE MOTION DEADLINE                       CASE NO. 2:17-CV-01400-MCE-KJN
